DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chen et al. (United States Patent 9,948,041).
With respect to Claim 1:
Chen discloses an electrical receptacle connector (FIG. 1, 100), comprising: 
a metallic shell (FIG. 2, 121); 
an insulated housing (FIG. 2, 2) in the metallic shell (FIG. 2, 121), wherein the insulated housing (FIG. 3, 2) comprises a base portion (FIG. 3, 21) and a tongue portion (FIG. 3, 22) outwardly extending from one side of the base portion (21); 
a plurality of terminals (FIG. 2; 31, 41), wherein each of the terminals (FIG. 7; 31, 41) comprises a flat contact portion (FIG. 7; 315, 415) and a tail portion (FIG. 7; 316, 416), each of the flat contact portions (FIG. 7; 315, 415) is held in a surface 2; 221, 222) of the tongue portion (22), and each of the tail portions (316, 416) protrudes out of the base portion (21); and 
an outer shell (FIG. 5; 15, 122) enclosing the metallic shell (FIG. 4, 121), wherein the outer shell (15, 122) comprises a rear covering plate (FIG. 5, 17”), a plurality of side plates (FIG. 5, see notation), and a plurality of top plates (FIG. 5, see notation), two turned portions (FIG. 5, see notation) are at two sides (FIG. 5, see notation) of the rear covering plate (FIG. 5, 17”), the side plates (FIG. 5, see notation) outwardly extend in a same direction from the turned portions (FIG. 5, see notation) at the two sides of the rear covering plate (FIG. 5, 17”), respectively, the side plates (FIG. 5, see notation) and the rear covering plate (FIG. 5, 17”) are integrally formed as a one-piece member (FIG. 5), each of the top plates (FIG. 5, see notation) is bent (FIG. 5, see notation) from a top portion of the corresponding side plate (FIG. 5, see notation) and extends away from the corresponding side plate (FIG. 5, see notation), and the top plates (FIG. 5, see notation) are on a top surface (FIG. 4, see notation) of the metallic shell (FIG. 4, 121).
[AltContent: textbox (Space/ opening)][AltContent: textbox (end portion)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (bend)][AltContent: textbox (top portion/ shielding plate)][AltContent: connector][AltContent: connector][AltContent: textbox (turned portions)][AltContent: connector][AltContent: textbox (side plate)][AltContent: textbox (side plate)][AltContent: connector][AltContent: textbox (bend portion)][AltContent: connector][AltContent: textbox (bend portion)][AltContent: connector][AltContent: connector][AltContent: textbox (top plates)][AltContent: connector]
    PNG
    media_image1.png
    723
    964
    media_image1.png
    Greyscale

With respect to Claim 2: 
Chen discloses the electrical receptacle connector (FIG. 1, 100), wherein a top portion (FIG. 5, see notation) of the rear covering plate (FIG. 5, 15 see notation) is bent (FIG. 5, see notation) to form a shielding plate (FIG. 5, see notation), and an end portion (FIG. 5, see notation) of the shielding plate (FIG. 5, see notation) extends toward a side portion (FIG. 5, see notation) of each of the top plates (FIG. 5, see notation) and is adjacent to the side portion (FIG. 5, see notation) of each of the top plates (FIG. 5, see notation).
With respect to Claim 3: 
Chen discloses the electrical receptacle connector (FIG. 1, 100), wherein a gap (FIG. 1, see gap) is between the shielding plate (FIG. 1, 15) and the side portion of each of the top plates (FIG. 1, 122).
With respect to Claim 4: 
Chen discloses the electrical receptacle connector (FIG. 1, 100), wherein a bent portion (FIG. 5, see notation) is formed on the top portion (FIG. 5, see notation) of the rear covering plate (FIG. 5, 15), and the shielding plate (FIG. 4, see notation) extends from the bent portion (FIG. 5, see notation).
With respect to Claim 7: 
Chen discloses the electrical receptacle connector (FIG. 1, 100), wherein end portions (FIG. 5, see notation) of the top plates (FIG. 5, see notation) are adjacent to each other, and a space (FIG. 5, see notation) having an opening (FIG. 5, see notation) is formed between the end portions (FIG. 5, see notation) of the top plates (FIG. 5, see notation).
With respect to Claim 9: 
Chen discloses the electrical receptacle connector (FIG. 1, 100), wherein the outer shell (FIG. 2, 122) is a one-piece member, and an opening (FIG. 2, see notation) is formed on one side of the outer shell (FIG. 2, 122). 
[AltContent: connector][AltContent: connector][AltContent: textbox (opening)]
    PNG
    media_image2.png
    473
    826
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (United States Patent 9,948,041) in view of Zhao et al. (United States Patent Application Publication 2014/0073190).
With respect to Claim 5: 
Chen discloses the electrical receptacle connector (FIG. 1, 100). 
Chen does not expressly disclose wherein a bottom portion of a front portion of each of the side plates is bent to form a holding plate, and the holding plates extend toward each other.
However, Zhao teaches a bottom portion (FIG. 3, see notation) of a front portion (FIG. 3, see notation) of each of the side plates (FIG. 3, see notation) is bent (FIG. 3, see notation) to form a holding plate (FIG. 3, 62), and the holding plates (FIG. 3, 62) extend toward each other (FIG. 4).
[AltContent: textbox (top plate)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (soldering contacts)][AltContent: connector][AltContent: textbox (side plate)][AltContent: connector][AltContent: textbox (bottom portion/ front portion)][AltContent: connector][AltContent: textbox (bend portion)]
    PNG
    media_image3.png
    457
    651
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teachings of Zhao and provide a bottom portion of a front portion of each of the side plates is bent to form a holding plate, and the holding plates extend toward each other so as to provide “an electrical connector securely fixed to a printed circuit board (PCB) and easily disassembled from the PCB when repairing, through the use of a sub-shell which includes a base part and a plurality of elastic arms extending downwardly from the base part, the elastic arms flexibly connect with a printed circuit board without soldering for grounding and preventing EMI ( electromagnetic interference).” (Zhao, [0007], lines 6-10).
With respect to Claim 6: 
Chen discloses the electrical receptacle connector (FIG. 1, 100), 
Chen does not expressly disclose wherein a plurality of soldering contacts is formed on an upper surface of each of the top plates.
However, Zhao teaches a plurality of soldering contacts (FIG. 3, see notation) is formed on an upper surface (FIG. 3, see notation) of each of the top plates (FIG. 3, see notation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teachings of Zhao and provide a plurality of soldering contacts is formed on an upper surface of each of the top plates so as “to provide a socket electrical connector that is convenient to disassemble wherein the shell is connected with the sub-shell for grounding and preventing ElectroMagnetic Interference (EMI).” (Zhao, [0021], lines 9-18).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (United States Patent 9,948,041) in view of Huang et al. (United States Patent 10,116,101).
With respect to Claim 8: 
Chen discloses the electrical receptacle connector (FIG. 1, 100). 
Chen does not expressly disclose wherein end portions of the top plates are in contact with each other, and the end portions of the top plates form a closed surface.
However, Huang teaches an end portions (FIG. 5, 511, 611 see notation) of the top plates (FIG. 5; 51, 61) are in contact with each other (FIG. 2, 51, 61), and the end portions (FIG. 2, 511, 611) of the top plates (51, 61) form a closed surface (FIG. 2).
[AltContent: connector][AltContent: textbox (end portions)][AltContent: connector]
    PNG
    media_image4.png
    455
    664
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teachings of Huang and provide an end portions of the top plates are in contact with each other, and the end portions of the top plates form a closed surface so as to provide a connector receptacle assembly that is easily assembled and disassembled by reducing overall cost and minimizing connector footprint modifications.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (United States Patent 9,948,041) in view of Ju (United States Patent 10,490,940).
With respect to Claim 10: 
Chen discloses the electrical receptacle connector (FIG. 1, 100). 
Chen does not expressly disclose wherein each of the side plates comprises a hook portion and a recessed hole.
However, Ju teaches each of the side plates (FIG. 2, see notation) comprises a hook portion (FIG. 2, see notation) and a recessed hole (FIG. 2, see notation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teachings of Ju and provide each of the side plates comprising a hook portion and a recessed hole so that the connector receptacle has an improved outer metallic shell having upgraded sturdiness for ruggedize applications. 

[AltContent: textbox (side plate)][AltContent: connector][AltContent: textbox (recessed hole)][AltContent: connector][AltContent: connector][AltContent: textbox (hook portion)]
    PNG
    media_image5.png
    616
    635
    media_image5.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831